

Exhibit 10.23C
SECOND AMENDMENT TO LETTER AGREEMENT RE: ESCROW OF MERGER CONSIDERATION
THIS SECOND AMENDMENT TO LETTER AGREEMENT RE: ESCROW OF MERGER CONSIDERATION
(this “Amendment”) is executed as of December 16, 2016 (the “Effective Date”)
and is by and among MB Financial, Inc. (“MB Financial”), MB Financial Bank, NA
(“MB Bank”) and Jennifer W. Steans, acting on behalf of and as the designated
representative of the former holders of common stock and nonvoting preferred
stock of Taylor Capital Group, Inc. (each a “Principal Stockholder”) each of
whom is party to the Stockholders’ Representative Agreement (as defined below),
(in such capacity, Ms. Steans is referred to herein as the “Representative”).
WITNESSETH:
WHEREAS, MB Financial and the Principal Stockholders are parties to that certain
Letter Agreement re: Escrow of Merger Consideration dated June 30, 2014 (as
amended or otherwise modified by that certain letter agreement dated August 15,
2014 by and among MB Financial, MB Bank and the Representative, the “Letter
Agreement”);
WHEREAS, MB Bank, the Representative and The Northern Trust Company (“Escrow
Agent”) are parties to that certain Escrow Agreement dated August 15, 2014 (the
“Escrow Agreement”);
WHEREAS, the Representative was appointed as the exclusive agent and
attorney-in-fact for each Principal Stockholder in connection with the Letter
Agreement and the Escrow Agreement pursuant to that certain Stockholders’
Representative Agreement dated August 15, 2014 by and among the Principal
Stockholders and the Representative (the “Stockholders’ Representative
Agreement”);
WHEREAS, the Principal Stockholders have requested that MB Financial modify the
Letter Agreement;
WHEREAS, the Representative, the Principal Stockholders and MB Financial desire
to amend the Letter Agreement in accordance with the terms and conditions set
forth in this Amendment;
WHEREAS, the Representative and MB Bank have agreed to instruct the Escrow Agent
as further described in this Amendment;
WHEREAS, the Representative has agreed to cause Financial Investments
Corporation (“FIC”) to distribute the Escrowed Funds (as defined in the Escrow
Agreement) to the Principal Stockholders;


1



--------------------------------------------------------------------------------




NOW THEREFORE, in consideration of the recitals above, the mutual covenants set
forth herein, and other good and valuable consideration, the receipt of which
and the sufficiency of which is hereby acknowledged,
IT IS HEREBY AGREED TO AS FOLLOWS:
1.The foregoing recitals are adopted herein as if fully stated herein.
2.The Letter Agreement is hereby amended as follows:
(a) The defined term “Escrow Termination Date” is hereby amended and restated in
its entirety as follow:
“Escrow Termination Date” means December 15, 2016.
3.The Representative, on behalf of the Principal Stockholders, and MB Financial
hereby consent to the terms, provisions and conditions of this Amendment and
hereby ratify, confirm and approve the Letter Agreement as amended hereby and
each and every term, provision and condition therein contained, and acknowledge
that, except as expressly modified hereby, the Letter Agreement remains in full
force and effect.
4.The Representative, on behalf of the Principal Stockholders, and MB Financial
hereby agree to cooperate with one another to effectuate the termination of the
Escrow Agreement and instruct the Escrow Agent to release the Escrowed Funds (as
defined in the Escrow Agreement) promptly following the execution and delivery
of this Amendment in accordance with the instructions set forth on Exhibit A
hereto. The Representative, in her capacity as the exclusive agent and
attorney-in-fact for each of the Principal Stockholders, hereby represents,
agrees and acknowledges that the Representative is authorized to act on behalf
of the Principal Stockholders, and that each of MB Financial and FIC is hereby
entitled to rely on the instructions provided by the Representative regarding
the distribution of the Escrowed Funds. Following the receipt of the Escrowed
Funds by FIC from the Escrow Agent, the Representative hereby authorizes and
agrees to direct FIC to distribute the Escrowed Funds in accordance with the
instructions set forth on Exhibit B hereto.
5.This Amendment may be executed by the parties in separate counterparts, and
when executed and delivered by all of the parties shall be deemed a single
document and be binding with the same force and effect as if all signatures were
on the same copy of this Amendment.
6.Each party hereto hereby represents, agrees and acknowledges that such party
has the authority and capacity to execute this Amendment, that such party has
been fully advised by their legal counsel regarding the execution of this
Amendment and the consequences thereof and that such party has read and
understand this Amendment in its entirety, and that such party hereby makes and
enters into this Amendment of such party’s free choice and intends to bind each
such party by the same.
[Signature Pages Follow]




2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment is executed and delivered by the duly
authorized representatives of the undersigned as of the Effective Date.






MB FINANCIAL, INC.






By: /s/Jill E. York    
Name: Jill E. York    
Its: EVP    






MB FINANCIAL BANK, NA


By: /s/Mark A. Hoppe    
Name: Mark A. Hoppe    
Its: CEO and President    










/s/Jennifer W. Steans    
JENNIFER W. STEANS, as Representative









--------------------------------------------------------------------------------







EXHIBIT A
(Form of Notification Instructions to The Northern Trust Company)
December 16, 2016
The Northern Trust Company
50 S. LaSalle Street
Attention: Kerry Cummings
Chicago, Illinois 60603
RE:
Escrow Agreement dated August 15, 2014 by and among Jennifer W. Steans, as the
designated representative of certain former stockholders of Taylor Capital
Group, Inc., MB Financial Bank, NA and The Northern Trust Company (the “Escrow
Agreement”)

Ms. Hedlund:
Capitalized terms set forth herein shall have the meaning set forth in the
Escrow Agreement, a copy of which is enclosed. In accordance with Section 4(b)
of the Escrow Agreement, the Acquiror Bank and the Representative hereby provide
joint written instruction to release the Escrowed Funds in accordance with the
following instructions:


If any questions arise regarding this letter, please contact Donald Gibson,
General Counsel of MB Financial Bank, NA at 847.653.1780.


Regards,


    
Jennifer Steans, as the Representative


MB Financial Bank, NA        MB Financial Bank, NA


            
By: Mark A. Hoppe        By: Jill E. York
Its: President        Its: Executive Vice President





--------------------------------------------------------------------------------




Enclosure
cc via email:    Susan K. Hedlund
sk99@ntrs.com


Silver, Freedman, Taff & Teirnan LLP
btaff@sftlaw.com


Barack Ferrazzano Kirschbaum & Nagelberg LLP
dennis.wendte@bfkn.com






    





--------------------------------------------------------------------------------





EXHIBIT B


(Funds Flow for Distribution to Principal Stockholders)



